Dissenting Opinion by
Mr. Justice Musmanno:
The majority opinion asks: “Can it reasonably be said that claimants in the instant case found themselves unemployed ‘through no fault of their own’?”
The majority answers its own question with “Obviously not”. I cannot agree with that “Obviously not.” I would say, on the contrary, that it is quite obvious that the claimants became unemployed through conditions utterly beyond their capacity to avoid or alter. They became unemployed because there simply was not enough work for them to be employed continuously, they became unemployed because their employer did not have enough contracts to keep the wheels of the mill turning continuously for all the employees, they became unemployed because, like the rain and the sunshine, the *486prevailing economic conditions were beyond their, will to control. I would like to explain what happened.
On October 2, 1961, Freeman Lybarger, member of Local 591, International Garment Union, and employed as a chain machine operator with Talon, Incorporated, in Meadville, was notified by his employer that he had been placed in the status of temporary lay-off. He applied for unemployment compensation which was refused by the Bureau of Employment Security. He appealed to the Unemployment Compensation Referee who affirmed the decision of the Bureau. Lybarger then appealed to the Unemployment Compensation Board of Review, which reversed the decision of the Referee and directed that unemployment compensation be paid. The Bureau of Employment Security, Department of Labor and Industry,1 appealed the Board’s decision to the Superior Court which reversed the Board of Review, thus denying unemployment compensation, and the case then came to us.
Although Arthur W. Mattocks, as a co-worker with Lybarger, was a party in the proceedings in the tribunals below, the Superior Court treated the case in the singular number, and I, for the sake of clarity, will do the same. The majority, unfortunately, uses the plural number throughout its opinion, apparently deciding the case on policy, rather than on the specific facts here involved.
Some time prior to January 1, 1961 (the effective date of the contract), Local 591, ILGWU, entered into a collective bargaining agreement with the Talon Company, whereby the company was to prepare a work schedule which would assure work to all those highest on the seniority list and then, as those workers earned *487the total sum of |5,000 in wages, junior workers would he called, and the seniors would he laid off until the first of the following year or until such time that there was work for them also, if this occurred before the beginning of the ensuing year. Claimant was laid off in accordance with that provision, even though he desired to continue his employment.
In denying Lybarger compensation the Board declared him ineligible under provisions of the Unemployment Compensation Law: §401. “Compensation shall be payable to any employe who is or becomes unemployed, and who ... (d) Is able to work and available for suitable work . . .” 43 P.S. §801(d). §402(b) (1) . . An employe shall be Ineligible for compensation for any week ... (b)(1) In which his unemployment is due to voluntarily leaving work without cause of a necessitous and compelling nature.” 43 P.S. §802.
The Bureau decided that Lybarger’s cessation of employment was voluntary and that, during the period of his unemployment, he did not hold himself a,vai!able for “suitable work.” The Referee held that Lybarger had not left his work voluntarily, but decided against him on the proposition that he did not hold himself available for work following his being laid off. The Review Board reversed the Referee, finding that the claimant did hold himself available for work. The Superior Court, by a vote of 4 to 3, reversed the Board and decided that the claimant was ineligible for compensation on both counts.
This case has to do with one of the most vital sociological problems of American society and, for that matter, world society as well — unemployment. It would seem that from time immemorial there was never an appreciable period when there was enough remunerative work for all able-bodied men who wanted to work. This unemployment condition was so chronic that ignorance, plus superstition, plus, first of all, the selfish *488motivations of those entrenched in power — financially, militarily, dictatorially, and feudally — established a permanent classification of society into various levels, the lowest one, of course, being the poor. Somehow it was assumed that it was the fault of the poor themselves that they did not occupy a more elevated social status, practically everybody ignoring that the poor lacked social standing because they lacked money, and that they lacked money because they lacked remunerative employment. Occasionally a Timón of Athens, a Caesar or a Croesus would distribute money or food among the destitute which would relieve their torture-some penury for a holiday or Sunday but they needed to eat on Monday and the rest of the week as well. This food or money was not easily forthcoming because they still had no jobs. Society lacked stability.
It was not until the latter part of the 19th century and the beginning of the 20th, that there arose a serious appreciation of the fact that poverty, to a great extent, was the responsibility of society, and that the festering sores of want on the body economy of the nation could be healed only through the correction of the problem of unemployment. Shorter work days, shorter work weeks, paid vacations and paid-for holidays were instituted and they all helped to spread employment over a larger percentage of the population but, even after the application of these salubrious medicaments, unemployment, like a recurrent smallpox, still disfigured the face of the land.
If an able-bodied man, skilled, trustworthy, earning sufficient wages to maintain himself and family, was dismissed, not because of any decreased skill or disloyalty on his part, but simply because the employer had no more employment for him — what then? England, in 1911, was apparently the first country to give recognition to the responsibility of government and society to build a bridge of dignified assistance, a *489bridge which would span the marshes of want, over which the dismissed employees could proceed to the security of another job, or a re-hiring at his old job. States in the United States studied England’s bold experiment and in time enacted statutes varying in types of benefits and in procedures. In December, 1936, the Commonwealth of Pennsylvania, acknowledging the undebatable reality that “economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of the Commonwealth,” enacted the Unemployment Compensation Law (Act of Decembers, 1936, P. L. (1937) 2897 (43 P.S. §751 et seq.)). It has been amended from time to time but the basic principles have remained the same, namely, that when an employee through no fault of his own loses his job and holds himself available for another job, he is entitled to unemployment compensation.
In Gianfelice Unempl. Compensation Case, 396 Pa. 552, Justice Cohen said: “The Unemployment Compensation Law was enacted to alleviate the hardships attendant upon unemployment ... It is a remedial statute ... to provide support for workers who are unemployed . . .” In Sturdevanb Unemployment Comp. Case, 158 Pa. Superior Ct. 548, 559, Judge Beno said that the purpose of the Act is “to relieve economic insecurity due to ‘involuntary unemployment.’ ” Also that “it is primarily intended for the benefit of unemployed workers.” How is it to be interpreted? Judge Beno declared that “the Unemployment Compensation Law is remedial, humanitarian legislation of vast import. Its benefits sections must be liberally and broadly construed.”
Even the Supreme Court of the United States has looked at the humanitarian purposes of legislation in upholding Acts of Congress. For instance, in the case of Phillips Co. v. Walling, 324 U.S. 490, 493, Justice Murphy referred to the Fair Labor Standards Act as *490“humanitarian and remedial legislation,” and said that to depart from its provisions would be to “abuse the interpretive process and to frustrate the announced will of the people.”
The Unemployment Compensation Law of Pennsylvania is clearly humanitarian legislation and when one deals with laws dedicated to humanity, one does not measure with a surveyor’s rule but with the Golden Rule. The Superior Court has in numerous decisions given a liberal and broad interpretation to the Unemployment Compensation Law, and so has this court, but in the present case the majority inexplicably has departed from the path lighted by the star of liberal construction which was announced in the Sturdevant case. The majority announces a rigid interpretation which is not only foreign to the intendment of the Act but which startlingly offends against the statute and previous decisions of this Court, as we will see.
The fault of the majority opinion’s reasoning resides in the fact that it takes the wrong date for determining Lybarger’s status. I repeat that I regret the majority opinion has confused the issue by speaking generally and not restricting its adjudication to Lybarger’s case which is the one on appeal. Of course, the decision on Lybarger will apply also to Arthur W. Mattocks, a co-worker, and eventually to the other 29 chain machine operators in the same employment status as Lybarger and Mattocks. Nevertheless, since the appeal we are considering is from the Superior Court which specifically adjudicated Lybarger’s case, the majority opinion should have treated Lybarger’s case alone. By extending the periphery of discussion and generally and abstractly considering all employees, the majority has introduced an element of looseness into the case which does not make for precise disposition of the specific problem involved.
*491The Superior Court asked in its majority opinion: “Did Lybarger cease working voluntarily?” And it answered its own question with an affirmative, as the majority opinion here answered its own question with an affirmative response. This answer is wrong because the Superior Court and the majority here did not adjudicate Lybarger’s status as of the moment Lybarger laid down his tools. They adjudicated his status as of the date when his union agreed to the collective bargaining agreement with their employer.
The majority opinion says, speaking of the employees generally, that “The terms of their employment contract were considered by them, voted upon by them, and agreed upon by them with their employer through their union bargaining agents.”
The majority, in this observation, wholly ignores the Unemployment Compensation Law, §701 of which, in language as clear as the waters of a mountain brook, declares: “No agreement by an employe to waive, release, or commute his rights to compensation, or any other rights under this act, shall be valid . . .”. (43 P.S. §861).
The majority does cite the case of Gianfelice Unempl. Compensation Case, to which I have already referred, but either misapprehends it or arbitrarily refuses to be bound by it. Justice Cohen, speaking for the Court in that case, after outlining the processes of collective bargaining, said: “It would be anomalous to say that, in gaining this protection against his employer, an employee has lost a benefit which he otherwise would receive from the state — the right to receive unemployment benefits if dismissed — on the theory that he has voluntarily agreed to quit . . . This is one reason why the collective bargaining agreement should not control in determining the eligibility of a retired employee for unemployment compensation.” (Emphasis supplied)
*492This Court in that case thus made it very clear that the collective bargaining agreement was not to be considered in determining whether or not the claimant’s cessation of employment in accordance therewith was or was not voluntary. The determining factor was specifically pointed out to -be the factual situation at the time of cessation of employment.
The majority opinion seeks to run the Gianfelice case onto a debating sidetrack by arguing that the facts there were different. There are not two cases in the millions of cases reported in the law books that are precisely similar in every single detail, but the principles involved can be similarized, and nothing that the majority says can wipe out what we said in Gianfelice, namely, that the criterion for determining the right to unemployment compensation is to be applied to the factual situation as it exists when the employee is separated from employment and not when he entered into a collective bargaining agreement.
If, in reaching its definitive decision, the majority had excluded the collective bargaining agreement, as it was required to do under §701 as quoted, it would be as clear as sunlight that the employee involved did not leave his employment voluntarily, since he did want to continue at his work.
The majority opinion states: “Employees who, on the basis of seniority, would ordinarily have the right to work as long as work existed, gave up that right and agreed that upon reaching the $5,000 wage mark, they would relinquish their positions to junior employees.”
The employees relinquished their positions because they knew that there was not enough continuous work for everybody, themselves included. If they had not entered into the agreement specified, the company would have laid them off anyway. Because the employees agreed to do what was inevitable did not make separa*493tion from their jobs any the less involuntary. Advance knowledge of a disadvantage or misfortune does not import complicity in its occurrence. Everyone knows that he must one day die, but certainly he does not quit the earth any less involuntarily because of that fact, and especially if he knows the exact date.
The only reason why Lybarger was laid off on October 2, 1961, was that there was no work for him under the work schedule which was initiated, propounded, and executed by his employer. If there had been enough work to keep him employed after October 2, 1861, he would not have been laid off. Under the terms of the collective bargaining agreement he accepted what the company could have done unilaterally and probably would have done at the time if there had been no agreement. There just was not enough work for all employees, and Lybarger was inevitably bound to hear, at some time, the door of the mill clang shut behind him as he faced the bleak world of unemployment outside. Thus he should not be penalized because of the labor-management agreement which is not here a determining factor.
In Qiwnfelice this Court pointed out the anomaly of a situation which would allow compensation to a worker dismissed at the company’s pleasure, absent a collective bargaining agreement, but would disallow it to an employee where there is a collective bargaining agreement even though separation from his job is not the result of any voluntariness on his part. The agreement in this case, in the phase here involved, was just as advantageous to the company as to the union. It assisted the company in distributing the work, since the company did not have full-time work for all its employees, and thus assured it of high grade skilled workers at all times. 90% of the collective bargaining agreements between unions and employers throughout the nation make seniority a determining feature in solving the problems which arise in lay-offs.
*494Under the rule announced by the majority the appalling situation results that the worker who is not a member of a labor union may receive unemployment benefits which would be denied to a labor union member. Such a discrimination, representing, as it does, a penalization against organized labor, is contrary to the public policy of the Commonwealth, and reflects on its Executive orders, legislative acts, and court decisions.
We said further in ChianfeUce: “Support for the conclusion that a statutorily-expressed public policy cannot be modified by private agreement is readily found in analogous situations. In construing the federal ‘Fair Labor Standards Act of 1988, as amended,’ The United States Supreme Court has held that a labor-management agreement cannot be relied upon to bar a recovery of overtime pay.” (p. 552)
One of the reasons given by the Superior Court for rejecting Lybarger’s claim for compensation is that the separation from employment was only temporary “at best.” The majority opinion does not discuss this “temporary” feature of the case, but since the majority affirms the Superior Court’s decision, I want to make clear that I oppose not only the majority’s reasoning here, but the reasoning, as well, of the Superior Court. How long a time is “temporary”? As against the scroll of the world’s history, several centuries could be temporary; as against a man’s entire lifetime, even a couple of years could be temporary; in a month’s schedule a couple of days could be temporary; and, in the ephemeral life of a butterfly, a few seconds could count as temporary. It must be obvious that “temporary” is too flexible a word in meaning to become the keystone of the arch of economic stability in determining unemployment compensation.
In any event, is temporariness of unemployment a bar to compensation benefits? There is nothing in the Unemployment Compensation Law which indicates that *495a temporary lay-off disqualifies an employee from compensation. In fact, there is language in the Act which excludes the interpretation drawn by the Superior Court: . . an employe who is unemployed during a plant shutdown for vacation purposes shall not be deemed ineligible for compensation merely by reason of the fact that he or his collective bargaining agents agreed to the vacation.” (§4(u), 43 P.S. §753(u)).
In 1949 the Superior Court, in Mattey Unempl. Comp. Case, 164 Pa. Superior Ct. 36, held that the employee there involved was not entitled to unemployment compensation because of circumstances interplaying during an industry-wide shutdown for vacation as provided in the collective bargaining agreement between his union and the employer group. It was probably as the result of this decision that the Legislature amended the Act in 1955 in accordance with the wording above quoted. Commenting on this in Piestrak Unempl. Compensation Case, 404 Pa. 527, 533, Justice Cohen said: “Since the enactment of the 1955 amendment, an employee cannot be considered ineligible for benefits simply because the plant has shut down for a vacation period as agreed to by him or his union.”
The Superior Court’s rejection of compensation on the grounds of temporariness of layoffs was, therefore, invalid. All mankind will probably universally agree that nothing can be more temporary than a vacation, and, if compensation is authorized for unemployment due to shutdowns for vacation purposes, it may not be denied for the layoff “temporary” period indicated in the case at bar.
As I have already said, the major motif of the Gianfe'lice case is that compensation rights are determined according to the employment standing of the employee at the time he is separated from employment and not by his status at the time of the covering labor-management agreement. The majority opinion says that the *496“involuntary” specified in the Act does not refer to “unemployment arranged, agreed upon, and sanctioned by the employer and employee but, rather to unemployment which is attendant upon the vicissitudes of the economic climate.”
What was the economic climate when Lybarger was laid off? He wanted to work. When he was asked at the hearing, “If you had been offered full-time work would you have accepted it?” he replied: “I certainly would.”
Even the employer’s representative, Wm. F. McIntyre, testified that there was no work: “Q. And, therefore, when you indicated to the Bureau on Form TTC-45 that was submitted to you you stated a layoff, is that correct? A. Yes, sir; for lack of work. Q. And that’s all you said, ‘Lack of work,’ now is that true? A. Yes. If we had work in which to employ all of the people on the list, they would all be employed. . . . Q. Mr. McIntyre, if Talon, Incorporated, had had a greater amount of work for these chain machine operators is it true that these 37 would not have been laid off? A. Yes, it is.”
The majority opinion says that “re-employment was not only certain in this case, but guaranteed by contract on a regular, scheduled basis.” Does the majority intend to convey the idea that if Lybarger was not reemployed on the following January 1st, he could hold the employer liable for the wages he would have received if he had worked? Of course, the majority would not subscribe to that inevitable conclusion, yet it advances the premise of a “guaranteed” re-employment. In this respect, it absolutely ignores the record. The re-employment of Lybarger and his co-workers depended entirely on the turning of the hinges of economic fate.
The employer’s representative was asked: “If Talon, Incorporated, on January 1, had had a lesser amount *497of work than, it actually did, is it a fact that the 37 or a portion of them would not have been recalled?” His reply was: “They would not have been recalled.”
Thus, Lybarger was compelled to leave when he wanted to work and, while the labor-management agreement provided he would be re-employed on January 1, 1962, he still might not have had access to his tool box at the termination of the “temporary” layoff, if work conditions did not so permit.
The decision of the majority in this case has, I fear, complicated and confused a very simple situation and may have placed an obstacle in the path of progress of the humanitarian objectives so properly embodied in the Unemployment Compensation Act.
I dissent.

 With. Freeman Lybarger and Arthur W. Mattocks, a coworker, as intervening appellees, and Talon, Inc., intervening as appellant.